Citation Nr: 1825526	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychic disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jason O'Hare, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in November 2017.  

At the Board hearing, the Veteran expressed his desire to expand the scope of the psychiatric claim to include all psychiatric conditions, not limited to PTSD.  The Board has recharacterized the issue accordingly.  See Clemons v.  Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

After conducting a preliminary review of this matter, the Board finds that further evidentiary development is warranted before a final decision may be reached.  

VA Medical Records

First, the Board finds that the Veteran's medical records from his Vet Center (Babylon) should be obtained.  Records from his treating VA Medical Center have been obtained, and they repeatedly refer to treatment at the Vet Center.  He gave similar testimony at his Board hearing.  Board Hr'g Tr. 13.  Because the Vet Center records are pertinent, they should be obtained.  

He also testified at the Board hearing that he went to the VA for treatment one time in the 1970s and again in the late 1970s.  The RO should attempt to obtain these records.  

VA Examination

The Board also finds that a new VA examination is warranted.  

He previously underwent a VA examination in February 2013.  That VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Instead, the examiner diagnosed adjustment disorder.  The VA examiner determined that the Veteran's post-service stressors within the last 10 years, including a robbery at gunpoint and his wife's injuries and illnesses, were more likely triggers for his symptoms than military service based on proximity in time and exposure.  The VA examiner concluded that the Veteran's current symptoms are congruent with earlier diagnoses of adjustment disorder and not consistent with a diagnosis of PTSD related to combat.

Earlier, a December 2010 VA psychology assessment found that the Veteran had a history of adjustment disorder following service in Vietnam with current reports of some re-experiencing symptoms, which did "not meet criteria for PTSD, in my opinion."  The psychologist felt that the Veteran's symptoms "[s]eem[] better understood as chronic anxiety disorder now exacerbated in context of current life stressors."  

Also important, the VA medical records since the February 2013 VA examination include a diagnosis of PTSD.  In fact, his VA psychiatrist gave a diagnosis of PTSD in December 2013 "per DSM-5."  (The psychiatrist did not relate this diagnosis to any event of the Veteran's service.)  Thus, there is competent evidence of a current PTSD diagnosis.  

The Veteran has also given testimony indicating that he was in fear of hostile military action during his service at Phan Rang Air Base in Vietnam.  He has also submitted statements and described a specific stressor of numerous rocket and mortar attacks during his time there, including in January 1969.  Board Hr'g Tr. 3, 5, 7.  

At present, the evidence indicates that such fear would have been consistent with the times, places, and circumstances of his service.  He served in Vietnam from August 1968 to August 1969, including at Phan Rang Air Base.  Prior Board decisions have examined evidence in other veterans' cases who served at Phan Rang Air Base during the same time period.  The Board in those decisions found that the evidence established that the base was attacked in January 1969, as described by the instant Veteran.  See, e.g., No. 10-15 837, Bd. Vet. App. 12-16488, 2012 BVA LEXIS 12886 (May 8, 2012); No. 07-03 616, Bd. Vet. App. 10-02214, 2010 BVA LEXIS 2214 (Jan. 22, 2010).  Although not binding, the Board finds the information in the prior decisions persuasive as to the in-service stressor element in the present case.  As such, there is sufficient supporting evidence that the stressor occurred.  See 38 C.F.R. § 3.304(f).  

A new VA examination is warranted as the specific stressor has been verified and the prior examination was based on fear of hostile military activity in general.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, but not limited to records from the 1970s and records from the Babylon Vet Center.  The request should include non-electronic and/or archived paper records that have been retired or scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such psychiatric condition, but it is no longer extant, when did that condition resolve?

(b)  If PTSD is not diagnosed, the examiner should explain why the other PTSD diagnoses of record, such as in December 2013, were invalid.  

(c)   If PTSD is diagnosed, please identify the stressor(s) upon which the diagnosis is based.  This should include an opinion as to whether the verified in-service stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to that claimed stressor.  

(d)  For any diagnosis other than PTSD, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In addressing question (d), the examiner is asked to consider a December 2010 VA psychologist's opinion that the Veteran's symptoms "[s]eem[] better understood as chronic anxiety disorder now exacerbated in context of current life stressors."

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  

3.  Finally, readjudicate the appeal.  If the full benefit sought has not been granted, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

